DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated August 23, 2021.

The objection to claim 14 is withdrawn as claim 14 has been cancelled.

As for Applicant’s argument regarding amended independent claims 1 and 17: “Applicants assert that any teaching by Williams of the recitations of the newly claimed features of amended independent claims 1 and 17 would entirely be contrary to the result William that attempts to achieve, which is that of a calibration or alignment. Allowing a reference symbol to have some deviated movement from the line of sight (as claimed and also demonstrated in Figure 3 above) runs counter-intuitive to a user attempting to bring the two into alignment.” (Remarks, page 7); even in Williams, there would be times in which the symbols deviate from the line of sight, hence the need for alignment.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 2015/0002375 A1).

Instant Claim 1: A head mounted display (HMD)  (“The image display system includes an image display 14 (fig 1) arranged to be mounted to a helmet 16 worn by a user 18, for example a pilot or aircrew member.” (Williams, paragraph 25)  The image display 14 of Williams corresponds to the head mounted display of the claim.)

comprising: a line of sight (LOS) tracker;  (“The user indicates alignment of first and alternate symbols generated at known positions on the image display (14) (fig 2) with 

and a display controller  (“The boresighting procedure as described with reference to FIGS. 1 and 2, yields two lines of sight, one associated with the first symbol 40 and the other associated with the alternate symbol 42. These lines of sight are both resolved by the processor into both tracked helmet axes and image display axes.” (Williams, paragraph 35)  The processor of Williams corresponds to the display controller of the claim.)

configured to: present a user of a vehicle with a symbology;  (“The image display system 10 (fig 1) is arranged to display symbology to the user 18 via the image display 14.” (Williams, paragraph 26))

receive a reference vector which comprises a flight path vector (FPV) of said vehicle, which is a direction to a point along an expected trajectory of said vehicle; (“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33)  Referring to fig 1 of Williams, the vector drawn from the user’s head 18 to the reference symbol 36 corresponds to the reference vector of the claim.  The vector drawn from the user’s head 18 to the reference symbol 36 is following the path of the flight when the vehicle is in flight (paragraph 53 of Williams).)

present a reference symbol indicative of the reference vector within a predefined region of the symbology, the predefined region being a subregion of the symbology, and the reference symbol being configured to move within the predefined region according to changes in the reference vector without any spatial change in the position of the symbology;  (“While maintaining an approximate alignment of the first symbol 40 (fig 2(a)) with the reference symbol 36 is maintained, the user 18 (fig 1) uses a 2-axis manual control such as a joystick 50, to adjust the position of the first stabilised symbol 46 until it becomes more accurately aligned with the reference symbol 36.” (Williams, paragraph 37)  The stabilised symbol 46 of Williams corresponds to the reference symbol of the claim.
In addition, the region illustrated in fig 2(a) of Williams corresponds to the predefined region of the claim.)

and determine movements of the symbology according to a spatial relation between a LOS of a user as received from the LOS tracker and the reference vector, when the reference symbol moves beyond the predefined region.  (Referring to fig 2(a) of Williams, the first symbol 40 is moved on the display 14 according to the spatial relation between the first symbol 40 and the reference symbol 36.)


Instant Claim 3: The HMD of claim 1, wherein the display controller calculates the reference vector from and input of said user.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Therefore, reference symbol 36 is generated based on the user’ input – the user’s line of sight 28.)


Instant Claim 9: The HMD of claim 1, wherein the display controller indicates a departure of the LOS of said user from the reference vector, by separating the symbology into two components: a LOS symbology following the LOS of the user, and a reference vector symbology following the reference vector.  (“A line of 
“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Reference symbol 36 of Williams corresponds to the reference vector symbology of the claim.)


Instant Claim 10: The HMD of claim 9, wherein most of an information provided by the symbology is included in the reference vector symbology.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Since the reference symbol 36 of Williams is provided along a known line of sight 28, reference symbol 36 can be said to include most information of the symbology.)


Instant Claim 11: The HMD of claim 9, wherein the reference symbol is maintained within a predefined region in the reference vector symbology.  (The reference symbol 36 of Williams is maintained within a predefined region.)


Instant Claim 12: The HMD of claim 9, wherein the LOS symbology comprises only non-conformal information defined as critical.  (Since the reference symbol 36 of Williams is provided along a known line of sight 28, reference symbol 36 can be said to include critical information.)


Instant Claim 13: The HMD of claim 9, wherein the LOS symbology comprises an indicator of a position of the reference symbol.  (Referring to fig 1 of Williams, reference symbol 36 contains an indicator of its position – for instance, along a line of sight 28 of the user 18.)


Instant Claim 15: The HMD of claim 14, wherein the reference vector is a flight path vector (FPV) or a vector indicating an orientation of the aircraft.  (Referring to fig 1 of Williams, the vector drawn from the user’s head to the reference symbol 36 may be referred to as a flight path vector.)


Instant Claim 16: A system comprising the HMD of claim 1 and the display controller.  (“The image display system may be arranged to be carried by a vehicle, for example an aircraft, or a simulator for a vehicle.” (Williams, paragraph 19)  The aircraft of Williams corresponds to the system of the claim.)


Instant Claim 17: a monitoring system of a vehicle  (The reticule unit 38 of Williams (paragraph 29) corresponds to the monitoring system of the claim.)

Method claim 17 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 17 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.

Instant Claim 7: The HMD of claim 1, wherein the display moves the symbology upon movements of the reference symbol beyond the predefined region, and in the same direction thereof.  (Williams does not explicitly teach the reference symbol 36 being moved.  However, such would be obvious: “A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)
“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the 
Moving the symbols 40 and 42 along with the reference symbol 36 would be obvious to try as there are a finite number of possibilities in the situation of the reference symbol 36 moving: keep the symbols 40 and 42 as is or move the symbols 40 and 42 (and likely move the symbols 40 and 42 to follow in the direction of reference symbol 36.)


Instant Claim 8: The HMD of claim 7, wherein the display controller maintains the reference symbol within the predefined region with respect to the symbology upon movements of the latter.  (“The first symbol 40 (fig 2(a)) is fixed in position on the image display 14 so that head movements will cause the first symbol 40 to move relative to the reference symbol 36.” (Williams, paragraph 38)  The reference symbol 36 of Williams is in a fixed position.)


Instant Claim 20: (Claim 20 is substantially identical to claim 7, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Yaron Cohen/
Examiner, Art Unit 2626